UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1083


LINDA M. BENNETT, Executrix for the Estate of Elizabeth H.
Maynard and on behalf of herself and others similarly
situated,

                Plaintiff - Appellant,

          v.

OFFICE OF PERSONNEL MANAGEMENT (OPM); OFFICE OF FEDERAL
EMPLOYEE’S GROUP LIFE INSURANCE (OFEGLI); METROPOLITAN LIFE
INSURANCE COMPANY (METLIFE),

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cv-00137-JAB-JLW)


Submitted:   May 19, 2015                      Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Linda M. Bennett, Appellant Pro Se.      Joan Brodish Binkley,
Assistant United States Attorney, Greensboro, North Carolina;
Elizabeth J. Bondurant, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Atlanta, Georgia; Katherine Thompson Lange, WOMBLE CARLYLE
SANDRIDGE  &  RICE,   PLLC,  Charlotte,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Linda M. Bennett seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and granting on

sovereign     immunity        grounds           the    motion      to     dismiss       filed    by

Defendant     Office        of    Personnel           Management.           This    court       may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and   certain          interlocutory          and       collateral       orders,      28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan   Corp.,          337   U.S.      541,    545-46      (1949).         The    order

Bennett    seeks       to    appeal        is    neither       a    final       order     nor   an

appealable interlocutory or collateral order.                                   See Catlin v.

United States, 324 U.S. 229, 233 (1945); Baird v. Palmer, 114

F.3d 39, 42 (4th Cir. 1997); Sault Ste. Marie Tribe of Chippewa

Indians     v.   Michigan,             5   F.3d       147,     150       (6th     Cir.     1993).

Accordingly, we dismiss the appeal for lack of jurisdiction.                                     We

dispense    with       oral       argument        because          the    facts     and     legal

contentions      are    adequately          presented        in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                        DISMISSED




                                                  2